

Exhibit 10.2
THE KRAFT HEINZ COMPANY
OMNIBUS INCENTIVE PLAN
FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


Unless defined in this award agreement (together with all exhibits and
appendices attached thereto, this “Award Agreement”), capitalized terms will
have the same meanings ascribed to them in the [The Kraft Heinz Company 2016
Omnibus Incentive Plan] [H.J. Heinz Holding Corporation 2013 Omnibus Incentive
Plan, as amended] (as may be amended from time to time, the “Plan”).
Subject to your acceptance of this Award Agreement, you are hereby being granted
a Non-Qualified Stock Option (the “Option”) as of the Grant Date set forth below
(the “Grant Date”). The Option entitles you to exercise up to the aggregate
number of shares of the Company’s Common Stock set forth below, at the Exercise
Price per share set forth below (the “Exercise Price”) on the following terms
and subject to the provisions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the provisions of the Plan and
this Award Agreement, the provisions of the Plan will govern.
Total Number of Shares Underlying Options:
______________ Shares

Current Grant Value of Shares Underlying Options:    $_____ per Share
Exercise Price per Share:        $_____ per Share
Grant Date:        ______________
Expiration Date:        10-year anniversary of Grant Date
Vesting Date:
[5]-year anniversary of Grant Date (subject to the terms of the Award Agreement)

By agreeing to this Award Agreement, you agree that this Option is granted under
and governed by the terms and conditions of this Award Agreement (including,
without limitation, the terms and conditions set forth on Exhibit A, the
Restrictive Covenants Agreement attached as Exhibit B and the terms and
conditions set forth on Appendix I) and the Plan.



 
THE KRAFT HEINZ COMPANY
 
 





 
 




--------------------------------------------------------------------------------





EXHIBIT A
TERMS AND CONDITIONS OF THE
OPTION AWARD AGREEMENT
Vesting
This Option will vest and become exercisable on the “Vesting Date” set forth in
this Award Agreement. Any portion of this Option that becomes exercisable in
accordance with the foregoing will remain exercisable until the Expiration Date,
unless earlier terminated pursuant to the Plan or this Award Agreement
(including, without limitation, the section below entitled “Termination”).
Exercisability
Subject to the section below entitled “Termination,” this Option may be
exercised only while you are employed by the Company or any of its Subsidiaries
or Affiliates. Prior to the exercise of this Option, you will not have any
rights of a shareholder with respect to this Option or the Shares subject
thereto.
This Option will be exercisable pursuant to procedures approved by the Committee
and communicated to you. No Shares will be delivered pursuant to the exercise of
this Option unless (i) you have complied with your obligations under this Award
Agreement and the Plan, (ii) the exercise of this Option and the delivery of
such Shares complies with applicable law and (iii) full payment (or satisfactory
provision therefor) of the aggregate exercise price of the Option and any
Tax-Related Items (as defined below) have been received by the Company. Until
such time as the Shares are delivered to you, you will have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
Shares, notwithstanding the exercise of this Option.
Unless otherwise determined by the Company or Committee, this Option may only be
exercised on a day on which the NASDAQ National Market (the “Exchange”) is open.
Accordingly, if the Expiration Date is a day on which the Exchange is closed,
the Expiration Date shall be the immediately preceding day on which the Exchange
is open.
Termination
Effect of a Termination of Service on Vesting and Exercisability


Other than as set forth below, upon a termination of your Service for any reason
prior to the Vesting Date, you will forfeit this Option without any
consideration due to you.
If the Company terminates your Service prior to the Vesting Date Without Cause
(as defined below) or your Service terminates by reason of your death,
Retirement or Disability (as defined below), your Option shall be vested in the
number of Shares as if 20% of the Shares subject to the Option vested on each
annual anniversary of the Grant Date, and you (or, if applicable, such other
person who is entitled to exercise this Option) may exercise such portion of the
Option that has vested based on the completed numbers of full years from the
Vesting Date as set forth in the table below.


 
 




--------------------------------------------------------------------------------




To the extent this Option is or becomes exercisable on the date of termination
of your Service, then, if you (or, if applicable, such other person who is
entitled to exercise this Option) do not exercise this Option on or prior to the
expiration of the Option Exercise Period (as set forth below), this Option will
terminate; provided that in no event may you exercise this Option after the
Expiration Date.
Type of Termination
Option Exercise Period


Without Cause
90 day period beginning on the date of termination
Resignation*
None, the Option expires immediately
Retirement
One year period beginning on the date of termination
Disability
One year period beginning on the date of termination
Death
One year period beginning on the date of termination
For Cause
None, the Option expires immediately

*except for a resignation that falls within the definition of “Without Cause.”
Applicable Definitions


For purposes of this Award Agreement, the following terms shall have the
following meanings:
“Disability” means (i) a physical or mental condition entitling you to benefits
under the long-term disability policy of the Company covering you or (ii) in the
absence of any such policy, a physical or mental condition rendering you unable
to perform your duties for the Company or any of its Subsidiaries or Affiliates
for a period of six (6) consecutive months or longer; provided that if you are a
party to an Employment Agreement at the time of termination of your Service and
such Employment Agreement contains a different definition of “disability” (or
any derivation thereof), the definition in such Employment Agreement will
control for purposes of this Award Agreement.
“Retirement” means a termination of Service by you on or after the later of (i)
your 65th birthday and (ii) your completion of five years of Service with the
Company, its Subsidiaries or its Affiliates.
“Without Cause” means (i) a termination of your Service by the Company or its
Subsidiaries or Affiliates other than for Cause (as defined in the Plan) and
other than due to your death, Disability or Retirement or (ii) (A) if you are a
party to an Employment Agreement, (B) such Employment Agreement is in effect
upon the date of your termination of Service and (C) such Employment Agreement
defines “Good Reason”, then “Without Cause” shall also include resignation of
your Service for “Good Reason” in accordance with such Employment Agreement.


 
 




--------------------------------------------------------------------------------






Special Termination Provisions


In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a termination of your Service on this Option and the
terms of any Employment Agreement, the terms of this Award Agreement will
govern.
If you are terminated Without Cause or due to your resignation and, within the
twelve (12) month period subsequent to such termination of your Service, the
Company determines that your Service could have been terminated for Cause,
subject to anything to the contrary that may be contained in your Employment
Agreement at the time of termination of your Service, your Service will, at the
election of the Company, be deemed to have been terminated for Cause for
purposes of this Award Agreement and the Plan, effective as of the date the
events giving rise to Cause occurred and any consequences following from a
termination for Cause shall be retroactively applied (including your obligation
to repay gains that would not have been realized had your Service been
terminated for Cause).
Effect of a Company Sale
The treatment of the Options upon a Company Sale shall be governed by the Plan.
In the event that there is a conflict between the terms of this Award Agreement
regarding the effect of a Company Sale on this Option and the terms of any
Employment Agreement, the terms of this Award Agreement will govern.
Restrictive Covenants
Your Service will provide you with specialized training and unique knowledge and
access to confidential information and key business relationships, which, if
used in competition with the Company, its Subsidiaries and/or its Affiliates,
would cause harm to such entities. As such, in partial consideration of the
Option granted under this Award Agreement, you agree to comply with the
Company’s Restrictive Covenants Agreement, attached (and incorporated into this
Award Agreement) as Exhibit B. The restrictions and obligations contained in the
Restrictive Covenants Agreement are in addition to any restrictions imposed by,
or obligations you may have to, the Company, its Subsidiaries or Affiliates
under any Employment Agreement or otherwise.


Taxes
Regardless of any action the Company takes with respect to any or all income
tax, social security or insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or its Subsidiaries or
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of this Option, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends and
(ii) do not commit to structure the terms of the grant or any aspect of this
Option to reduce or eliminate your liability for Tax-Related Items.


 
 




--------------------------------------------------------------------------------




Prior to exercise of this Option, you will pay or make adequate arrangements
satisfactory to the Committee to satisfy all Tax-Related Items. In this regard,
you authorize the withholding of all applicable Tax-Related Items legally
payable by you from your wages or other cash compensation paid to you by the
Company and/or its Subsidiaries or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
in its sole and absolute discretion sell or arrange for the sale of Shares that
you acquire to meet the obligation for Tax-Related Items. Finally, you will pay
to the Company and/or its Subsidiaries any amount of Tax-Related Items that the
Company or its Subsidiaries may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.
No Guarantee of Continued Service.
You acknowledge and agree that the vesting of this Option on the Vesting Date
(or such earlier date as set forth in the section above titled “Termination”) is
earned only by performing continuing Service (not through the act of being hired
or being granted this Award). You further acknowledge and agree that this Award
Agreement, the transactions contemplated hereunder and the Vesting Date shall
not be construed as giving you the right to be retained in the employ of, or to
continue to provide Service to, the Company, its Subsidiaries or any Affiliate.
Further, the Company, its Subsidiaries or the applicable Affiliate may at any
time dismiss you, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in any other agreement binding you, the Company,
its Subsidiaries or the applicable Affiliate. The receipt of this Award is not
intended to confer any rights on you except as set forth in this Award
Agreement.
Company’s Right of Offset
If you become entitled to a distribution of benefits under this Award, and if at
such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company, its Subsidiaries or any of its
Affiliates, then the Company, its Subsidiaries or its Affiliates, upon a
determination by the Committee, and to the extent permitted by applicable law
and it would not cause a violation of Section 409A of the Code, may offset such
amount so owing against the amount of benefits otherwise distributable. Such
determination shall be made by the Committee.
Acknowledgment of Nature of Award
In accepting this Option, you understand, acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan and this Award Agreement;
(b)    the Option award is voluntary, occasional and discretionary and does not
create any contractual or other right to receive future Option awards, or
benefits in lieu of Options even if Options have been awarded in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


 
 




--------------------------------------------------------------------------------




(d)    your participation in the Plan is voluntary;
(e)    this Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or its
Subsidiaries or Affiliates;
(f)    this Option, any Shares acquired under the Plan, and the income and value
of same are not part of normal or expected compensation or salary for purposes
of calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(h)    if the underlying Shares do not increase in value, this Option will have
no value;
(i)    if you receive Shares, the value of such Shares acquired upon exercise
may increase or decrease in value, even below the Exercise Price per Share;
(j)    unless otherwise agreed with the Company in writing, the Options, any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any Service you may provide
as a director of a Subsidiary or Affiliate;    
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of your Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you provide Service or the terms of
your Employment Agreement, if any), and in consideration of the grant of the
Option to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, any of its Subsidiaries or Affiliates,
waive your ability, if any, to bring any such claim, and release the Company,
and its Subsidiaries and Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and
(l)    this Option is subject to the terms of the Plan (including, without
limitation, certain provisions regarding Adjustments, Repurchases and
Transfers).
Securities Laws
By accepting this Option, you acknowledge that U.S. federal, state or foreign
securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with this Option. You
agree to comply with such securities law requirements and Company policies, as
such laws and policies are amended from time to time.


 
 




--------------------------------------------------------------------------------




Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Company, its Subsidiaries
and its Affiliates or any third party administrator as designated by the
Committee or its designee in its sole and absolute discretion for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company, its Subsidiaries and its Affiliates and/or any
other third party administrator as designated by the Committee or its designee
in its sole and absolute discretion may hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance or social security number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of this Option or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in your
favor (“Data”), for the purpose of implementing, administering and managing the
Plan. You understand that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that if you reside outside the United States, you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon exercise of this Option may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. Further, you understand that you are
providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your employment status or
Service will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Options or other Awards or administer or maintain such Awards. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


 
 




--------------------------------------------------------------------------------




Limits on Transferability; Beneficiaries
This Option shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability to any party, or Transferred,
otherwise than by your will or the laws of descent and distribution or to a
Beneficiary upon your death, and this Option shall be exercised during your
lifetime only by you or your guardian or legal representative, except that this
Option may be Transferred to one or more Beneficiaries or other Transferees
during your lifetime with the consent of the Committee, and may be exercised by
such Transferees in accordance with the terms of this Award Agreement. A
Beneficiary, Transferee, or other person claiming any rights under this Award
Agreement shall be subject to all terms and conditions of the Plan and this
Award Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.
No Transfer to any executor or administrator of your estate or to any
Beneficiary by will or the laws of descent and distribution of any rights in
respect of this Option shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the Transfer and (ii) the written agreement of the
Transferee to comply with all the terms and conditions applicable to this Option
and any Shares purchased upon exercise of this Option that are or would have
been applicable to you.
Section 409A
It is intended that the Option awarded pursuant to this Award Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price per Share may never be less than the Fair Market
Value of a Share on the Grant Date and the number of Shares subject to the
Option is fixed on the original Grant Date, (ii) the Transfer or exercise of the
Option is subject to taxation under Section 83 of the Code and Treasury
Regulation 1.83-7, and (iii) the Option does not include any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Option. The provisions of this Award Agreement shall be
interpreted in a manner consistent with this intention. In the event that the
Company believes, at any time, that any benefit or right under this Award
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent by you) amend this Award Agreement in such manner
as the Committee deems necessary or appropriate to be exempt from or otherwise
comply with the requirements of Section 409A (including without limitation,
amending the Award Agreement to increase the Exercise Price per Share to such
amount as may be required in order for the Option to be exempt from Section
409A).
Notwithstanding the foregoing, the Company, its Subsidiaries and Affiliates do
not make any representation to you that the Option awarded pursuant to this
Award Agreement shall be exempt from or satisfy the requirements of Section
409A, and the Company, its Subsidiaries and Affiliates shall have no liability
or other obligation to indemnify or hold harmless you or any Beneficiary,
Transferee or other party for any tax, additional tax, interest or penalties
that you or any Beneficiary, Transferee or other party may incur in the event
that any provision of this Agreement, or any amendment or modification thereof
or any other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.


 
 




--------------------------------------------------------------------------------




Entire Agreement; Modification
The Plan, this Award Agreement and, to the extent applicable, your Employment
Agreement or any separation agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings, representations and agreements (whether oral or
written) of the Company, its Subsidiaries and/or Affiliates and you with respect
to the subject matter hereof. This Award Agreement may not be modified in a
manner that adversely affects your rights heretofore granted under the Plan,
except with your consent or to comply with applicable law or to the extent
permitted under other provisions of the Plan.
Governing Law; Jurisdiction; Waiver of Jury Trial
This Award Agreement (together with all exhibits and appendices attached
thereto) is governed by the laws of the State of Delaware, without regard to its
principles of conflict of laws, and any disputes shall be settled in accordance
with the Plan.
To the extent not prohibited by applicable law, each of the parties hereto
waives any right it may have to trial by jury in respect of any litigation based
on, arising out of, under or in connection with this Award Agreement (together
with all exhibits and appendices attached thereto) or the Plan.
Electronic Signatures and Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan, including this Agreement, by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. The Agreement if delivered by electronic means with electronic
signatures shall be treated in all manner and respects as an original executed
document and shall be considered to have the same binding legal effect as if it
were the original signed versions thereof delivered in person.
Agreement Severable
In the event that any provision in this Award Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.
Interpretation


The Committee shall have the right to resolve all questions that may arise in
connection with the Award or this Award Agreement, including whether you are
actively employed. Any interpretation, determination or other action made or
taken by the Committee regarding the Plan or this Award Agreement shall be
final, binding and conclusive. This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Award Agreement or the Plan.




 
 




--------------------------------------------------------------------------------




Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Acknowledgments
By signing this Award Agreement, you acknowledge receipt of a copy of the Plan
and represent that you are familiar with the terms and conditions of the Plan,
and hereby accept this Option subject to all provisions in this Award Agreement
and in the Plan. You hereby agree to accept as final, conclusive and binding all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Award Agreement.
Appendix I
Notwithstanding any provision in this Award Agreement, if you work or reside
outside the U.S., this Option grant shall be subject to the general non-U.S.
terms and conditions and the special terms and conditions for your country set
forth in Appendix I. Moreover, if you relocate from the U.S. to one of the
countries included in Appendix I or you move between countries included in
Appendix I, the general non-U.S. terms and conditions and the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix I constitutes part
of this Award Agreement.


EXHIBIT B


RESTRICTIVE COVENANTS AGREEMENT
I understand that I am or will be an employee to or other service-provider of
The Kraft Heinz Company and/or its Subsidiaries and/or its Affiliates
(collectively the “Company”), and will learn and have access to the Company’s
confidential, trade secret and proprietary information and key business
relationships. I understand that the products and services that the Company
develops, provides and markets are unique. Further, I know that my promises in
this Restrictive Covenants Agreement (the “Agreement”) are an important way for
the Company to protect its proprietary interests and that The Kraft Heinz
Company would not have granted me a stock option or other equity grant unless I
made such promises.
In addition to other good and valuable consideration, I am expressly being given
a stock option or other equity grant in exchange for my agreeing to the terms of
this Agreement. In consideration of the foregoing, I (the “Executive”) agree as
follows:


 
 




--------------------------------------------------------------------------------




1.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. During the course of Executive’s
Service, Executive will have access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company,
including, without limitation, any such information relating to or concerning
finances, sales, marketing, advertising, transition, promotions, pricing,
personnel, customers, suppliers, vendors, raw partners and/or competitors of the
Company. Executive agrees that Executive shall not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person, other
than in the course of Executive’s assigned duties and for the benefit of the
Company, either during the period of Executive’s Service or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company’s part
to maintain the confidentiality of such information, and to use such information
only for certain limited purposes, in each case, which shall have been obtained
by Executive during Executive’s Service. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes generally known to the public subsequent to disclosure
to Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process (provided that, to the extent permitted by law,
Executive provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).



2.
NON-COMPETITION. Executive acknowledges that (i) Executive performs services of
a unique nature for the Company that are irreplaceable, and that Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Executive has had and will continue to have access to
Confidential Information which, if disclosed, would unfairly and inappropriately
assist in competition against the Company, (iii) in the course of Executive’s
employment by or service to a competitor, Executive would inevitably use or
disclose such Confidential Information, (iv) the Company has substantial
relationships with its customers and Executive has had and will continue to have
access to these customers, (v) Executive has received and will receive
specialized training from the Company, and (vi) Executive has generated and will
continue to generate goodwill for the Company in the course of Executive’s
Service. Accordingly, during Executive’s Service and for eighteen (18) months
following a termination of Executive’s Service for any reason (the “Restricted
Period”), Executive will not engage in any business activities, directly or
indirectly (whether as an employee, consultant, officer, director, partner,
joint venturer, manager, member, principal, agent, or independent contractor,
individually, in concert with others, or in any other manner) within the same
line or lines of business for which the Executive performed services for the
Company and in a capacity that is similar to the capacity in which the Executive
was employed by the Company with any person or entity that competes with the
Company in the consumer packaged food and beverage industry (“Competitive
Business”) anywhere within the same geographic territory(ies) for which the
Executive performed services for the Company (the “Restricted Territory”).
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
being a passive owner of not more than three percent (3%) of the equity
securities of a publicly traded corporation



 
 




--------------------------------------------------------------------------------




engaged in a business that is in competition with the Company, so long as
Executive has no active participation in the business of such corporation.


3.
NON-SOLICITATION. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid, induce, assist in the solicitation
of, or accept any business (other than on behalf of the Company) from, any
customer or potential customer of the Company to purchase goods or services then
sold by the Company from another person, firm, corporation or other entity or,
directly or indirectly, in any way request, suggest or advise any such customer
to withdraw or cancel any of their business or refuse to continue to do business
with the Company. This restriction shall apply to customers or potential
customers who, during the two (2) years immediately preceding the Executive’s
termination, had been assigned to the Executive by the Company, or with which
the Executive had contact on behalf of the Company while an Executive of the
Company, or about which the Executive had access to confidential information by
virtue of Executive’s employment with the Company.



4.
NON-INTERFERENCE. During the Restricted Period, Executive agrees that Executive
shall not, except in the furtherance of Executive’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (A) solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company and its vendors, suppliers or customers. As
used herein, the term “solicit, aid or induce” includes, but is not limited to,
(i) initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee. An employee,
representative or agent shall be deemed covered by this Section 4 while so
employed or retained and for a period of six (6) months thereafter.



5.
NON-DISPARAGEMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or its officers, directors, employees, shareholders,
agents or products or services. The foregoing shall not be violated by truthful
statements made in (a) response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or (b) the
good faith performance of Executive’s duties to the Company.



6.
INVENTIONS.



a.
Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, methods, works of authorship and other work product
(“Inventions”), whether patentable or unpatentable, (A) that are reduced to
practice, created, invented,



 
 




--------------------------------------------------------------------------------




designed, developed, contributed to, or improved with the use of any Company
resources and/or within the scope of Executive’s work with the Company or that
relate to the business, operations or actual or demonstrably anticipated
research or development of the Company, and that are made or conceived by
Executive, solely or jointly with others, during Executive’s Service, or (B)
suggested by any work that Executive performs in connection with the Company,
either while performing Executive’s duties with the Company or on Executive’s
own time, but only insofar as the Inventions are related to Executive’s work as
an employee or other service provider to the Company, shall belong exclusively
to the Company (or its designee), whether or not patent or other applications
for intellectual property protection are filed thereon. Executive will keep full
and complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will promptly disclose all Inventions completely
and in writing to the Company. The Records shall be the sole and exclusive
property of the Company, and Executive will surrender them upon the termination
of Service, or upon the Company’s request. Executive irrevocably conveys,
transfers and assigns to the Company the Inventions and all patents or other
intellectual property rights that may issue thereon in any and all countries,
whether during or subsequent to Executive’s Service, together with the right to
file, in Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). Executive
will, at any time during and subsequent to Executive’s Service, make such
applications, sign such papers, take all rightful oaths, and perform all other
acts as may be requested from time to time by the Company to perfect, record,
enforce, protect, patent or register the Company’s rights in the Inventions, all
without additional compensation to Executive from the Company. Executive will
also execute assignments to the Company (or its designee) of the Applications,
and give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to Executive from the Company, but entirely at
the Company’s expense.


b.
In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, or the rights in such Inventions do not otherwise
automatically vest in the Company, Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of Executive’s right, title and
interest in the copyrights (and all renewals, revivals and extensions thereof)
to the Inventions, including, without limitation, all rights of any kind or any
nature now or hereafter recognized, including, without limitation, the
unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that Executive has any
rights in the results and proceeds of Executive’s service to the Company that
cannot be assigned in the manner described



 
 




--------------------------------------------------------------------------------




herein, Executive agrees to unconditionally waive the enforcement of such
rights. Executive hereby waives any and all currently existing and future
monetary rights in and to the Inventions and all patents and other registrations
for intellectual property that may issue thereon, including, without limitation,
any rights that would otherwise accrue to Executive’s benefit by virtue of
Executive being an employee of or other service provider to the Company.


7.
RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of Service
with the Company for any reason (or at any time prior thereto at the Company’s
request), Executive shall return all property belonging to the Company
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).



8.
REASONABLENESS OF COVENANTS. In signing this Agreement, including by electronic
means, Executive gives the Company assurance that Executive has carefully read
and considered all of the terms and conditions of this Agreement, including the
restraints imposed by it. Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Confidential
Information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent Executive from
obtaining other suitable employment during the period in which Executive is
bound by the restraints. Executive acknowledges that each of these covenants has
a unique, very substantial and immeasurable value to the Company and that
Executive has sufficient assets and skills to provide a livelihood while such
covenants remain in force. Executive further covenants that Executive will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Agreement, and that Executive will reimburse the Company for all costs
(including reasonable attorneys’ fees) incurred in connection with any action to
enforce any of the provisions of this Agreement if either the Company prevails
on any material issue involved in such dispute or if Executive challenges the
reasonableness or enforceability of any of the provisions of this Agreement. It
is also agreed that the “Company” as used in this Agreement refers to each of
the Company’s Subsidiaries and Affiliates and that each of the Company’s s
Subsidiaries and Affiliates will have the right to enforce all of Executive’s
obligations to that Subsidiary or Affiliate under this Agreement, as applicable,
subject to any limitation or restriction on such rights of the Subsidiary or
Affiliate under applicable law.



9.
REFORMATION. If it is determined by a court of competent jurisdiction in any
state or country that any restriction in this Agreement is excessive in duration
or scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state or country.





 
 




--------------------------------------------------------------------------------




10.
REMEDIES. Executive acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of Agreement would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages,
in addition to any other equitable relief (including without limitation an
accounting and/or disgorgement) and/or any other damages as a matter of law.



11.
REPURCHASE. Executive acknowledges and agrees that a breach of this Agreement
would constitute a “Covenant Breach” as such term is used in the Plan and
therefore, in the event of a Covenant Breach, Executive’s Option and the Award
Stock issued therefor (as such terms are defined in the Plan) shall be subject
to repurchase by The Kraft Heinz Company in accordance with the terms of the
Plan.



12.
TOLLING. In the event of any violation of the provisions of this Agreement,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Agreement shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.



13.
SURVIVAL OF PROVISIONS. The obligations contained in this Agreement hereof shall
survive the termination or expiration of the Executive’s Service with the
Company and shall be fully enforceable thereafter.



14.
VENUE, PERSONAL JURISDICTION, AND COVENANT NOT TO SUE. Executive expressly
agrees to submit to the exclusive jurisdiction and exclusive venue of courts
located in the State of Delaware in connection with any litigation which may be
brought with respect to a dispute between the Company and Executive in relation
to this Restrictive Covenants Agreement, regardless of where Executive resides
or where Executive performs services for the Company. Executive hereby
irrevocably waives Executive’s rights, if any, to have any disputes between the
Company and Executive related to this Restrictive Covenants Agreement decided in
any jurisdiction or venue other than a court in the State of Delaware. Executive
hereby waives, to the fullest extent permitted by applicable law, any objection
which Executive now or hereafter may have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding, and Executive agrees not
to plead or claim the same. Executive further irrevocably covenants not to sue
the Company related to this Restrictive Covenants Agreement in any jurisdiction
or venue other than a court in the State of Delaware. All matters relating to
the interpretation, construction, application, validity, and enforcement of this
Agreement, and any disputes or controversies arising hereunder, will be governed
by the laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.





 
 




--------------------------------------------------------------------------------






APPENDIX I
ADDITIONAL TERMS AND CONDITIONS OF
THE KRAFT HEINZ COMPANY
2013 OMNIBUS INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern this Option
granted to you under the Plan if you work or reside outside the U.S. and/or in
one of the countries listed below. These terms and conditions are in addition
to, or if so indicated, in place of the terms and conditions set forth in the
Award Agreement. Certain capitalized terms used but not defined in this Appendix
I have the meanings set forth in the Plan and/or the Award Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency to another country
after this Option is granted to you, or are considered a resident of another
country for local law purposes, the terms and conditions contained herein may
not be applicable to you, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to you.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan. The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of January 2016. Such laws
are often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix I as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time you vest in or
exercise this Option or sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment and/or residency after this
Option is granted or are considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to you in the
same manner.




Award Agreement - Appendix I -1

--------------------------------------------------------------------------------





GENERAL NON-U.S. TERMS AND CONDITIONS
TERMS AND CONDITIONS
The following terms and conditions apply to you if you are located outside of
the U.S.
Entire Agreement.
The following provisions supplement the entire Award Agreement, generally:
If you are located outside the U.S., in no event will any aspect of this Option
be determined in accordance with your Employment Agreement (or other Service
contract). The terms and conditions of this Option will be solely determined in
accordance with the provisions of the Plan and the Award Agreement, including
this Appendix I, which supersede and replace any prior agreement, either written
or verbal (including your Employment Agreement, if applicable) in relation to
this Option.
Termination.
The following provisions supplement the Termination section of the Award
Agreement:
For purposes of the Option, your employment or Service relationship will be
considered terminated as of the date you are no longer actively providing
Services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you provide Service or
the terms of your Employment Agreement, if any), and unless otherwise expressly
provided in this Award Agreement or determined by the Company, (i) your right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., your period of Service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you
provide Service or the terms of your Employment Agreement, if any); and (ii) the
period (if any) during which you may exercise the Option after such termination
of your employment or Service relationship will commence as of such date and
will not be extended by any notice period mandated under employment laws in the
jurisdiction where you provide Service or the terms of your Employment
Agreement, if any; the Committee shall have the exclusive discretion to
determine when you are no longer actively providing Service for purposes of this
Option (including whether you may still be considered to be providing Service
while on a leave of absence).
Notwithstanding the provisions governing the treatment of this Option upon
termination due to Retirement set forth in the Termination section of the Award
Agreement, if the Company receives an opinion of counsel that there has been a
legal judgment and/or legal development in a particular jurisdiction that would
likely result in the treatment in case of a termination due to Retirement as set
forth in the Award Agreement being deemed unlawful and/or discriminatory, then
the Company will not apply the provisions for termination due to Retirement at
the time you cease to provide Services and this Option will be treated as it
would under the rules that apply if your Service ends for resignation.
Termination for Cause.
The implications upon a termination for Cause as set forth in the Award
Agreement and Plan shall only be enforced, to the extent deemed permissible
under applicable local law, as determined in the sole discretion of the
Committee.


Award Agreement - Appendix I -2

--------------------------------------------------------------------------------





Taxes.
The following provisions supplement the Taxes section of the Award Agreement:
You acknowledge that your liability for Tax-Related Items may exceed the amount
withheld by the Company, its Subsidiaries and/or its Affiliates (as applicable).
If you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company, its Subsidiaries and Affiliates may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the
exercised Option, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.
Limits on Transferability; Beneficiaries.
The following provision supplements the Limits on Transferability; Beneficiaries
section of the Award Agreement:
If you are located outside the U.S., this Option may not be Transferred to a
designated Beneficiary and may only be Transferred upon your death to your legal
heirs in accordance with applicable laws of descent and distribution. In no case
may this Option be Transferred to another individual during your lifetime.
Acknowledgment of Nature of Award.
The following provisions supplement the Acknowledgment of Nature of Award
section of the Award Agreement:
You acknowledge the following with respect to this Option:
(a)    This Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace any pension rights or compensation.
(b)    In no event should this Option, any Shares acquired under the Plan, and
the income and value of same, be considered as compensation for, or relating in
any way to, past services for the Company, its Subsidiaries or any Affiliate.
(c)    The Option, any Shares acquired under the Plan and the income and value
of same are not part of normal or expected compensation or salary for any
purpose.
(d)    Neither the Company, its Subsidiaries nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to you pursuant to exercise of this Option or the subsequent sale of any
Shares acquired upon exercise.


Award Agreement - Appendix I -3

--------------------------------------------------------------------------------





No Advice Regarding Award.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
Not a Public Offering in Non-U.S. Jurisdictions.
If you are resident or employed outside of the United States, neither the grant
of the Options under the Plan nor the issuance of the underlying Shares upon
exercise of the Options is intended to be a public offering of securities in
your country of residence (and country of employment, if different). The Company
has not submitted any registration statement, prospectus or other filings to the
local securities authorities in jurisdictions outside of the United States
unless otherwise required under local law.
Language Consent.
If you are resident or employed outside of the United States, you acknowledge
and agree that it is your express intent that this Award Agreement, the Plan and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Options, be drawn up in English.
Insider Trading and Market Abuse Laws.
Depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.
Foreign Asset/Account, Exchange Control and Tax Reporting.
You may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares or cash (including dividends and the proceeds arising from the sale of
Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. You acknowledge that you
are responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult your personal legal advisor on this matter.
Imposition of Other Requirements.
The Company reserves the right to impose other requirements on your
participation in the Plan, on this Option and on any Shares purchased upon
exercise of this Option, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Waiver.
You acknowledge that a waiver by the Company or breach of any provision of the
Award Agreement shall not operate or be construed as a waiver of any other
provision of the Award Agreement, or of any subsequent breach of the Award
Agreement.


Award Agreement - Appendix I -4

--------------------------------------------------------------------------------







COUNTRY-SPECIFIC TERMS AND CONDITIONS/NOTIFICATIONS
AUSTRALIA
NOTIFICATIONS
Securities Law Information.
If you acquire Shares under the Plan and offer such Shares of for sale to a
person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. You should obtain legal advice regarding your
disclosure obligations prior to making any such offer.


BRAZIL
TERMS AND CONDITIONS
Compliance with Law.
By accepting this Option you acknowledge that you agree to comply with
applicable Brazilian laws and pay any and all applicable taxes legally due by
you associated with the exercise of this Option, the receipt of any dividends,
and the sale of Shares acquired under the Plan. You further agree that, for all
legal purposes, (a) the benefits provided to you under the Plan are the result
of commercial transactions unrelated to your employment or Service relationship;
(b) the Plan is not a part of the terms and conditions of your employment or
Service relationship; and (c) the income from the Award, if any, is not part of
your remuneration from employment or Service.
NOTIFICATIONS
Exchange Control Information.
If you are resident or domiciled in Brazil, you will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares.
CANADA
TERMS AND CONDITIONS
Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:
Notwithstanding any provision in the Plan or the Award Agreement to the
contrary, you are prohibited from surrendering Shares that you already own or
attesting to the ownership of Shares to pay the Exercise Price per Share or any
Tax-Related Items in connection with this Option.
Plan Document Acknowledgment.
In accepting the grant of Options, you acknowledge that you have received a copy
of the Plan, have reviewed the Plan and the Award Agreement in their entirety
and fully understand and accept all provisions of the Plan and the Award
Agreement.




Award Agreement - Appendix I -5

--------------------------------------------------------------------------------





Termination.
The following provision replaces the first paragraph of the Termination section
of the General Non-U.S. Terms and Conditions section of this Appendix I:
In the event of your termination of Service (whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you provide
Service or the terms of your Employment Agreement, if any), unless provided
otherwise by the Company: (i) your right to vest in this Option (if any) will
terminate effective, and (ii) the period (if any) during which you may exercise
the vested Option will commence, as of the earlier of (1) the date the you
receive notice of termination, or (2) the date you are no longer actively
providing Service, regardless of any notice period or period of pay in lieu of
such notice required under applicable Canadian employment laws (including, but
not limited to statutory law, regulatory law and/or common law).
The Committee shall have the exclusive discretion to determine when you are no
longer actively providing Service for purposes of this Option (including whether
you may still be considered to be providing Service while on a leave of
absence).
The following terms and conditions apply if you are a resident of Quebec:
Data Privacy.
This provision supplements the Data Privacy section of the Award Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Subsidiary or Affiliate and the administrator of
the Plan to disclose and discuss the Plan with their advisors. You further
authorize the Company and any Subsidiary or Affiliate to record such information
and to keep such information in your employee file.
Language Consent.
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Consentement relatif à la langue.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais de la
Convention d’Attribution, ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.
NOTIFICATIONS
Securities Law Information.
You are permitted to sell Shares acquired under the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are listed (i.e., NASDAQ).




Award Agreement - Appendix I -6

--------------------------------------------------------------------------------





Foreign Assets/Account Reporting Information.
Canadian residents are required to report any foreign property (including Shares
and Options) on form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds C$100,000 at any time in the year. The form
must be filed by April 30 of the following year. Foreign property includes
Shares acquired under the Plan and may include the Options. The Options must be
reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded
because of other foreign property you hold. If Shares are acquired, their cost
generally is the adjusted cost base ("ACB") of the Shares. The ACB would
normally equal the fair market value of the Shares at vesting, but if you own
other shares, this ACB may have to be averaged with the ACB of the other shares.
You should speak with a personal tax advisor to determine the scope of foreign
property that must be considered for purposes of this requirement.
CHINA
TERMS AND CONDITIONS
The following provisions apply if you are a citizen of the People’s Republic of
China (“China”) and reside in mainland China, as determined by the Company in
its sole discretion:
Vesting and Exercisability.
The following provisions replace the Vesting Date, Vesting, Exercisability, and
Termination sections of the Award Agreement:
Notwithstanding anything to the contrary in the Award Agreement, due to legal
restrictions in China, your Option will not vest and become exercisable until
the Company has obtained necessary exchange control approvals to operate the
Plan in China. Further, if and when this Option vests and becomes exercisable,
you will be required to pay the Exercise Price per Share by a cashless exercise
through a licensed securities broker acceptable to the Company, such that all
Shares subject to the exercised Option will be sold immediately upon exercise
and the proceeds of sale, less the Exercise Price per Share, any Tax-Related
Items and broker’s fees or commissions, will be remitted to you in accordance
with any applicable exchange control laws and regulations. The Company reserves
the right to lift the exercise restrictions herein depending on the development
of local law.
Expiration Date.
Notwithstanding anything to the contrary in the Award Agreement, in the event of
your termination of Service, you shall be permitted to exercise this Option to
the extent vested and exercisable for the shorter of the post-termination Option
Exercise Period (if any) set forth in the Award Agreement and six months (or
such other period as may be required by the State Administration of Foreign
Exchange (“SAFE”)) after the date of termination of your active Service. At the
end of the post-termination Option Exercise Period specified by SAFE, any
unexercised portion of this Option will be forfeited without any consideration
to you.


Exchange Control Restriction.
You understand and agree that, due to exchange control laws in China, you will
be required to immediately repatriate to China the cash proceeds from the
cashless exercise of this Option. You further understand that, under local law,
such repatriation of the cash proceeds may need to be effected through a special
exchange control account established by the Company or any Subsidiary or
Affiliate of the Company and you hereby consent and agree that the proceeds from
the cashless exercise of this Option may be transferred to such special account
prior to being delivered to you.


Award Agreement - Appendix I -7

--------------------------------------------------------------------------------





Further, if the proceeds from your participation in the Plan are converted to
local currency, you acknowledge that the Company (including its Subsidiaries and
Affiliates) is under no obligation to secure any currency conversion rate, and
may face delays in converting the proceeds to local currency due to exchange
control restrictions in China. You agree to bear the risk of any currency
conversion rate fluctuation between the date that your proceeds are delivered to
such special exchange control account and the date of conversion of the proceeds
to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


FRANCE


TERMS AND CONDITIONS
Language Consent. 
By accepting the Option, you confirm having read and understood the documents
relating to the grant of the Option (the Plan and the Award Agreement), which
were provided in the English language, and you accept the terms of such
documents accordingly. 
Consentement relatif à la langue.
En acceptant l'Option, vous confirmez ainsi avoir lu et compris les documents
relatifs à l'attribution de l'Option (le Plan et le Contrat d’Attribution) qui
vous ont été communiqués en langue anglaise, et vous en acceptez les termes et
conditions en connaissance de cause.


NOTIFICATIONS


Foreign Assets/Account Reporting Information.
If you are a French resident and you hold securities (including Shares) or cash
outside of France, you must declare all foreign bank and brokerage accounts
(including the accounts that were opened and closed during the tax year) on an
annual basis on a special form n°3916, together with your income tax return. If
you fail to complete this reporting, you may be subject to penalties.


INDIA


TERMS AND CONDITIONS


Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:
Due to legal restrictions in India, should the Shares be listed on a recognized
national securities exchange at the time of exercise, you may not exercise this
Option using a cashless sell-to-cover exercise, whereby you direct a broker or
transfer agent to sell some (but not all) of the Shares subject to the exercised
Option and deliver to the Company the amount of the sale proceeds to pay the
Exercise Price per Share and any Tax-Related Items. However, payment of the
Exercise Price per Share may be made by any of the other methods of payment
acceptable to the Company. The Company reserves the right to provide you with
this method of payment depending on the development of local law.


Labor Law Acknowledgment.


Award Agreement - Appendix I -8

--------------------------------------------------------------------------------





The Options and the Shares underlying the Options, and the income and value of
same, are extraordinary items that are not part of your annual gross salary.


NOTIFICATIONS


Exchange Control Information.
You are required to repatriate the proceeds from the sale of Shares and any
dividends received in relation to the Shares to India within a reasonable amount
of time (i.e., within 90 days after receipt for sale proceeds and 180 days of
receipt for dividends). You must maintain the foreign inward remittance
certificate received from the bank where the foreign currency is deposited in
the event that the Reserve Bank of India or your employer requests proof of
repatriation. It is your responsibility to comply with applicable exchange
control laws in India.


Foreign Assets/Account Reporting Information.
If you are an Indian resident, you are required to report all bank accounts or
investments (including the Option and any Shares) that you hold outside of
India. You should consult with a personal tax advisor to ensure that you are
properly complying with applicable reporting requirements.


INDONESIA


NOTIFICATIONS


Exchange Control Information.
Indonesian residents must provide the Bank of Indonesia with information on
foreign exchange activities in an online monthly report no later than the
fifteenth day of the month following the activity. In addition, if you remit
funds into Indonesia (e.g., proceeds from the sale of Shares), the Indonesian
bank through which the transaction is made will submit a report of the
transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a more detailed description of the
transaction must be included in the report and you may be required to provide
information about the transaction (e.g., the relationship between you and the
transferor of the funds, the source of the funds, etc.) to the bank in order for
the bank to complete the report.
ITALY
TERMS AND CONDITIONS
Exercisability.
The following provision supplements the Exercisability section of the Award
Agreement:


The Company reserves the right to restrict the methods and timing of the
exercise of the Option at any time to comply with the applicable securities law
restrictions in Italy. You may be required to consult with a financial
intermediary prior to the exercise of the Option and to exercise the option
solely by a “cashless” means as the Company so requires.


Data Privacy.
This provision replaces the Data Privacy section of the Award Agreement in its
entirety:




Award Agreement - Appendix I -9

--------------------------------------------------------------------------------





You understand that the Company and its Subsidiaries or Affiliates may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of shares held and the details of any Options or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding (“Data”) for the purpose of implementing, administering and managing
your participation in the Plan. You are aware that providing the Company with
your Data is necessary for the performance of the Award Agreement and that your
refusal to provide such Data would make it impossible for the Company to perform
its contractual obligations and may affect your ability to participate in the
Plan.
The Controller of personal Data processing is The Kraft Heinz Company, One PPG
Place, Pittsburgh, Pennsylvania 15222, U.S.A. Heinz Italia S.p.A., is the
Company’s Representative for privacy purposes pursuant to Legislative Decree no.
196/2003. You understand that the Data may be transferred to the Company or its
Subsidiaries or Affiliates, or to any third party assisting with the
implementation, administration and management of the Plan, including any
transfer required to the broker or any other third party with whom the Shares or
cash from the sale of Shares acquired under the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union, and a recipient’s country (e.g., the
United States) may have different data privacy laws and protections from Italy.
The processing activity, including the transfer of your Data abroad, outside of
the European Union, as herein specified and pursuant to applicable Italian data
privacy laws and regulations, does not require your consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. You understand
that Data processing relating to the purposes above specified shall take place
under automated or non-automated conditions, anonymously when possible, that
comply with the purposes for which Data is collected and with confidentiality
and security provisions as set forth by applicable Italian data privacy laws and
regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting your local human resources
representative.
Plan Document Acknowledgment.
By accepting the Option, you acknowledge that you have received a copy of the
Plan and the Award Agreement, have reviewed each of these documents in their
entirety and fully understand and accept all terms of such documents. In this
regard, you acknowledge having read and specifically approve the following
sections of the Award Agreement and this Appendix I, as applicable: (i) Vesting;
(ii) Exercisability; (iii) Termination; (iv) Taxes; (v) No Guarantee of
Continued Service; (vi) Acknowledgment of Nature of Award; (vii) Governing Law;
Jurisdiction; Waiver of Jury Trial; and (vii) the terms and conditions set forth
immediately above in this section of Appendix I for Italy.




Award Agreement - Appendix I -10

--------------------------------------------------------------------------------





NOTIFICATIONS
Foreign Assets/Account Reporting Information.
Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares and Options) which may generate
income taxable in Italy are required to report such on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. The same
reporting obligations apply to Italian residents who, even if they do not
directly hold investments abroad or foreign financial assets (e.g., cash, Shares
and Options), are beneficial owners of the investment pursuant to Italian money
laundering provisions.
Tax on Foreign Financial Assets.
A tax on the value of financial assets held outside of Italy by individuals
resident in Italy has been introduced. Beginning in 2014, such tax is levied at
an annual rate of 2 per thousand (0.2%). The taxable amount will be the fair
market value of the financial assets (including Shares) assessed at the end of
the calendar year.
MEXICO
TERMS AND CONDITIONS
No Entitlement or Claims for Compensation.
These provisions supplement the Acknowledgment of Nature of Award section of the
Award Agreement including this Appendix I:
Modification.
By accepting this Option, you understand and agree that any modification of the
Plan or the Award Agreement or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.


Policy Statement.
The Award of Options the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with offices at One PPG Place, Pittsburgh, Pennsylvania 15222,
U.S.A. is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and the sole employer is
Delimex de Mexico, S.A. de C.V., located at Monte Pelvoux #220, Piso 6, Col.
Lomas de Chapultepec, Delegacion Miquel Hidalgo C.P. 11000 Mexico, nor does it
establish any rights between you and the Company, its Subsidiaries or its
Affiliates.
Plan Document Acknowledgment.
By accepting this Option, you acknowledge that you have received copies of the
Plan, have reviewed the Plan and the Award Agreement in their entirety and fully
understand and accept all provisions of the Plan and the Award Agreement.




Award Agreement - Appendix I -11

--------------------------------------------------------------------------------





In addition, by accepting the Award Agreement, you further acknowledge that you
have read and specifically and expressly approve the terms and conditions in the
Award Agreement, in which the following is clearly described and established:
(i) participation in the Plan does not constitute an acquired right; (ii) the
Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Subsidiary or Affiliates are not responsible for any decrease in
the value of the Shares underlying this Option.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Company and any Subsidiary or Affiliate with respect to any claim that may
arise under the Plan.
TÉRMINOS Y CONDICIONES
No existirá derecho o demanda por daños y perjuicios.
Estas disposiciones son complementarias de la sección de Reconocimiento de la
Naturaleza del Contrato, incluyendo el presente Apéndice I:
Modificación.
Al aceptar esta Opción, usted entiende y acuerda que cualquier modificación al
Plan o al Contrato, o su terminación no constituirá un cambio o impedimento a
los términos y condiciones de su empleo.


Declaración de Política.
La Entrega de Opciones que la Compañía hace mediante el Plan, es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificarlo o suspenderlo en cualquier momento, sin asumir ninguna
responsabilidad.


La Compañía, con oficinas en One PPG Place, Pittsburgh, Pennsylvania 15222,
U.S.A. es únicamente responsable de la administración del Plan. La participación
en el Plan y la adquisición de Acciones no establece, en ninguna forma, una
relación laboral entre usted y la Compañía, toda vez que usted está participando
en el Plan en un plano meramente comercial y su único patrón es Administración
de Comidas Rapidas S.A. de C.V., localizado en Delimex de Mexico, S.A. de C.V.,
located at Monte Pelvoux #220, Piso 6, Col. Lomas de Chapultepec, Delegacion
Miquel Hidalgo C.P. 11000 Mexico, y tampoco establece ningún derecho entre usted
y la Compañía, sus Subsidiarias o Afiliadas.
Reconocimiento del Documento del Plan.
Al aceptar esta Opción, usted reconoce que ha recibido copias de dicho Plan, ha
revisado el Plan y el Contrato en su integridad y comprende y acepta plenamente
todas las disposiciones del Plan y del Contrato.
Asimismo, al aceptar el Contrato, usted reconoce que ha leído y específica y
expresamente aprueba los términos y condiciones en el Contrato, en el cual se
establece y describe lo siguiente: (i) la participación en el Plan no constituye
un derecho adquirido; (ii) el Plan, y su participación en él es ofrecido por la
Compañía sobre una base plenamente discrecional; (iii) la participación en el


Award Agreement - Appendix I -12

--------------------------------------------------------------------------------





Plan es voluntaria; y (iv) la Compañía y cualquier Subsidiaria o Afiliada no son
responsables por cualquier disminución en el valor de las Acciones implícitas en
esta Opción.
Finalmente, por medio del presente usted declara que no se reserva ninguna
acción o derecho a presentar cualquier reclamo en contra de la Compañía por
cualquier compensación o daño como resultado de su participación en el Plan y
por lo tanto otorga la liberación más amplia que en derecho proceda a la
Compañía y cualquier Subsidiaria o Afiliada con respecto a cualquier reclamo que
pueda surgir en torno al Plan.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Securities Law Information.


WARNING - You are being offered Options (which, upon exercise in accordance with
the terms of the grant of the Options, will be converted into Shares) in The
Kraft Heinz Company.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is important for investors
to make an informed decision.


The usual rules do not apply to this offer because it is a small offer. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


RUSSIA
TERMS AND CONDITIONS
Acceptance of Option.
For options granted after January 1, 2011, you may be taxed at grant and at
exercise of the Option. You will not receive a credit for tax paid at grant
against tax payable at exercise, if any. In accepting the grant of the Option,
you acknowledge that you agree to pay any and all applicable tax associated with
the grant and exercise of the Option and with the sale of the Shares acquired
under the Plan. If you wish to accept the Option, you must sign and return the
Award Agreement within 90 days of the Grant Date; otherwise, your Option will be
cancelled.


Award Agreement - Appendix I -13

--------------------------------------------------------------------------------





Data Privacy Acknowledgment.
You hereby acknowledge that you have read and understood the terms regarding
collection, processing and transfer of Data contained in the Data Privacy
Section of the Award Agreement and by participating in the Plan, you agree to
such terms. In this regard, upon request of the Company or your employer, you
agree to provide an executed data privacy consent form to your employer or the
Company (or any other agreements or consents that may be required by your
employer or the Company) that the Company and/or your employer may deem
necessary to obtain under the data privacy laws in your country, either now or
in the future. You understand that you will not be able to participate in the
Plan if you fail to execute any such consent or agreement.
U.S. Transaction.
You understand that your acceptance of the Option results in a contract between
you and the Company that is completed in the United States and that the Award
Agreement is governed by the laws of the State of Delaware, without giving
effect to the conflict of laws principles thereof. You are not permitted to sell
the Shares directly to other Russian legal entities or individuals.
NOTIFICATIONS
Securities Law Information.
Your employer is not in any way involved with the offer of the Options or
administration of the Plan. This Award Agreement, the Plan and all other
materials you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. Absent any requirement under
local law, the issuance of securities pursuant to the Plan has not and will not
be registered in Russia; hence, the securities described in any Plan-related
documents may not be used for offering or public circulation in Russia. In no
event will Shares issued upon exercise of the Option be delivered to you in
Russia; all Shares will be maintained on your behalf in the United States of
America.
Exchange Control Information.
In order to perform a cash exercise of the Option, you must remit the funds from
a foreign currency account at an authorized bank in Russia. This requirement
does not apply if the Shares are publicly traded, quoted or listed on a
recognized exchange or national securities market and you use a cashless method
of exercise such that there is no remittance of funds out of Russia.
Under current exchange control regulations, within a reasonably short time after
sale of the Shares acquired under the Plan or receipt of dividends on the
Shares, you must repatriate the sale proceeds or dividends to Russia. Such funds
must be initially credited to you through a foreign currency account at an
authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to foreign banks in accordance with Russian
exchange control laws.
You are encouraged to contact your personal advisor before remitting your sale
proceeds or any dividends to Russia as exchange control requirements may change
and significant penalties apply in the case of non-compliance with the exchange
control requirements.
Anti-Corruption Notice.
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, you should inform
the Company if you are covered by these laws because you should not hold Shares
acquired under the Plan.


Award Agreement - Appendix I -14

--------------------------------------------------------------------------------





SINGAPORE
NOTIFICATIONS
Securities Law Information.
The grant of this Option is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is exempt from the prospectus and registration
requirements under the SFA. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore and the grant is not made
with a view to the Options or Shares being subsequently offered to another
party. You should note that this Option is subject to section 257 of the SFA and
you should not make (i) any subsequent sale of Shares in Singapore or (ii) any
offer of such subsequent sale of Shares subject to the awards in Singapore,
unless such sale or offer is made: (a) more than six months after the Grant Date
or (b) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA.


Chief Executive Officer / Director Notification Requirement.
If you are the Chief Executive Officer ("CEO"), a director, associate director
or shadow director of the Company’s Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singapore Subsidiary or
Affiliate in writing when you receive an interest (e.g., Options, Shares) in the
Company, a Subsidiary or Affiliate. In addition, you must notify the Singapore
Subsidiary or Affiliate when you sell Shares (including when you sell Shares
issued upon exercise of this Option). These notifications must be made within
two business days of acquiring or disposing of any interest in the Company or
any Subsidiary or Affiliate. In addition, a notification of your interests in
the Company, Subsidiary or Affiliate must be made within two business days of
becoming CEO or a director.
SWEDEN
There are no country-specific provisions.
UNITED KINGDOM
TERMS & CONDITIONS
Taxes.
The following provisions supplement the Taxes section of the Award Agreement and
the General Non-U.S. Terms and Conditions section of this Appendix I:
You shall pay to the Company or its Subsidiaries or Affiliates the amount of
income tax that such entity may be required to account to HM Revenue & Customs
(“HMRC”) with respect to the event giving rise to the income tax (the “Taxable
Event”) that cannot be satisfied by the means described in the Award Agreement.
If payment or withholding of the income tax is not made within ninety (90) days
of the end of the U.K. tax year in which the Taxable Event occurs or such other
period specified in Section 222(1)(c) of the ITEPA 2003 (the “Due Date”), then
the amount that should have been withheld shall constitute a loan owed by you to
the Company or its Subsidiaries or Affiliates, effective on the Due Date. You
agree that the loan will bear interest at the HMRC official


Award Agreement - Appendix I -15

--------------------------------------------------------------------------------





rate and will be immediately due and repayable by you, and the Company and/or
its Subsidiaries or Affiliates may recover it at any time thereafter by any of
the means set forth in the Award Agreement.
Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are an executive officer or director, as defined above, and
income tax due is not collected from or paid by you by the Due Date, the amount
of any uncollected income tax may constitute a benefit to you on which
additional income tax and National Insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or its Subsidiaries or Affiliates, as applicable, for
the value of any employee National Insurance contributions due on this
additional benefit, which the Company or its Subsidiaries or Affiliates, as
applicable, may recover from you by any of the means set forth in the Award
Agreement.
VENEZUELA
TERMS AND CONDITIONS
Exchange Control Restrictions.
Exchange control restrictions may limit the ability to remit funds out of
Venezuela to exercise the Option or to remit funds into Venezuela following the
sale of Shares acquired upon exercise of the Option under the Plan. The Company
reserves the right to further restrict the exercise of the Option or to amend or
cancel the Option at any time in order to comply with the applicable exchange
control laws in Venezuela. However, ultimately, you are responsible for
complying with exchange control laws in Venezuela and the Company will not be
liable for any fines or penalties resulting from your failure to comply with
applicable laws. You should consult your personal advisor prior to accepting the
Option to ensure compliance with current regulations. You are solely responsible
for ensuring compliance with all exchange control laws in Venezuela.


Investment Representation.
As a condition of the grant of the Option, you acknowledge and agree that any
Shares you may acquire upon exercise of the Option are acquired as and intended
to be an investment rather than for the resale of the Shares and conversion of
the Shares into foreign currency.


NOTIFICATIONS


Securities Law Information.
The Option granted under the Plan and the Shares issued under the Plan are
offered as a personal, private, exclusive transaction and are not subject to
Venezuelan government securities regulations.


Award Agreement - Appendix I -16